— Order unanimously affirmed without costs. Memorandum: The record establishes that petitioner made diligent efforts to encourage and strengthen the relationship between respondent and the child (see, Social Services Law § 384-b [7] [a]). "The Social Services Law contemplates only reasonable attempts by an agency to foster the parent-child relationship, and a diligent undertaking serves to fulfill this requirement” (Matter of Jamie M., 63 NY2d 388, 393; see also, Social Services Law § 384-b [7] [f]; Matter of Sheila G., 61 NY2d 368, 385). Here, petitioner repeatedly encouraged respondent to participate in developing a plan for the child and offered services to resolve the specific problems preventing the ultimate discharge of the child from care. Respondent consistently refused to participate in planning for the child or to avail herself of the services provided. Petitioner is "not charged with a guarantee that the parent succeed in overcoming his or her predicaments. Indeed, an agency that has embarked on a diligent course but faces an utterly un-cooperative or indifferent parent should nevertheless be deemed *711to have fulfilled its duty” (Matter of Sheila G., supra, at 385; accord, Matter of Jamie M., supra, at 393; Matter of Tasha Monica B., 156 AD2d 247). (Appeal from Order of Onondaga County Family Court, McLaughlin, J. — Permanent Neglect.) Present — Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.